Brian Ike Hart v. State of Texas
















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-094-CR

     BRIAN IKE HART,
                                                                         Appellant
     v.

     THE STATE OF TEXAS,
                                                                         Appellee
 

From the 40th District Court
Ellis County, Texas
Trial Court # 25017CR
                                                                                                                
                                                                                                         
MEMORANDUM OPINION
                                                                                                                

      Brian Ike Hart pleaded guilty to aggravated robbery.  The court placed him on deferred
adjudication community supervision in accordance with the State’s plea recommendation.  The
State filed a motion to proceed with an adjudication of his guilt about five months later.  After a
hearing, the court adjudicated Hart’s guilt and sentenced him to fifteen years’ imprisonment.
      In Hart’s sole issue, he challenges the court’s admission of certain evidence “during the
adjudication stage of the hearing.”  However, a defendant cannot challenge the court’s decision
to proceed with an adjudication of guilt by direct appeal.  See Tex. Code Crim. Proc. Ann. art.
42.12, § 5(b) (Vernon Supp. 2001); Olowosuko v. State, 826 S.W.2d 940, 942 (Tex. Crim. App.
1992); Rodriquez v. State, 972 S.W.2d 135, 137 (Tex. App.—Texarkana 1998), aff’d, 992
S.W.2d 483 (Tex. Crim. App. 1999).  Thus, Hart cannot “raise on appeal contentions of error
in the adjudication of guilt process.”  Connolly v. State, 983 S.W.2d 738, 741 (Tex. Crim. App.
1999).
      Because article 42.12, section 5(b) bars Hart from raising the issue presented in a direct
appeal, we dismiss the appeal.
 See Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992);
Hargrave v. State, 10 S.W.3d 355, 357 (Tex. App.—Houston [1st Dist.] 1999, pet. ref’d).
 
                                                             PER CURIAM
Before Chief Justice Davis
      Justice Vance and
      Justice Gray
Appeal dismissed
Opinion delivered and filed October 31, 2001
Do not publish
[CR25]

e="line-height: 0.36in"> 
                                                                               ROBERT M. CAMPBELL
                                                                               Justice (Sitting by Assignment)

Before Chief Justice Davis,
      Justice Vance and 
      Justice Campbell (Sitting by Assignment)
Affirmed
Opinion delivered and filed March 29, 2000
Do not publish